217 F.3d 467 (7th Cir. 2000)
James H. Ransom,    Plaintiff-Appellant,v.CSC Consulting, Inc., d/b/a CSC Index,    Defendant-Appellee.
No. 99-2967
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 8, 2000Decided June 16, 2000Rehearing and Rehearing En BancDenied July 27, 2000.

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 0244--David H. Coar, Judge.
Before Cudahy, Manion, and Diane P. Wood, Circuit  Judges.
Manion, Circuit Judge.


1
James Ransom, a highly-  paid consultant, sued his former employer, CSC  Consulting, Inc., under the Age Discrimination in  Employment Act, claiming that CSC fired him  because of his age. The district court granted  CSC summary judgment. Ransom appeals, and we  affirm.

I.  Factual Background

2
James Ransom began working for CSC in 1993 as an  independent contractor. In 1996, when he was 55,  CSC hired Ransom to work in its Chicago office as  a vice-president at a base salary of $360,000. In  March 1997, CSC's president announced a new  turnaround strategy for CSC, and as part of this  strategy CSC fired some of its vice presidents  and required the remaining officers to both  manage and sell CSC's consulting services. A few  months later, CSC's management team decided to  eliminate poorly performing officers from the  company; to evaluate performance, the management  team looked at the officers' sales performance  targets, progress in achieving those goals, and  revenues.


3
On September 19, 1997, CSC's CEO, Douglas Gray,  fired Ransom, who was then 56. Claiming that he  was fired because of his age, Ransom sued CSC  under the ADEA. CSC moved for summary judgment,  arguing that it fired Ransom for a legitimate  non-discriminatory reason--his failure to meet  performance targets. The district court granted  CSC's motion. Ransom appeals.

II.  Analysis

4
We review de novo a decision on summary  judgment, considering the facts in the light most  favorable to the non-moving party. Miller v.  Borden, Inc., 168 F.3d 308, 312 (7th Cir. 1999).  Summary judgment is appropriate only if there are  no genuine issues of material fact and the moving  party is entitled to judgment as a matter of law.  Id. Against this well-established backdrop, we  consider Ransom's age discrimination case.


5
Ransom sued under the ADEA, which prohibits  intentional discrimination against persons age 40  or over. 29 U.S.C. sec. 621(b). Cengr v. Fusibond  Piping Systems, Inc., 135 F.3d 445, 450 (7th Cir.  1998). To prove age discrimination, a plaintiff  may proceed under either the direct or indirect  method. Here, Ransom attempts both--he contends  that CEO Gray's deposition testimony directly  evidences an age animus, and that that same  inference arises under the McDonell Douglas  burden-shifting (indirect) approach. 411 U.S. 792  (1973).


6
We begin with the direct case. "Direct evidence  'must not only speak directly to the issue of  discriminatory intent, it must also relate to the  specific employment decision in question.'" Baron  v. City of Highland Park, 195 F.3d 333, 339 (7th  Cir. 1999) (quoting Randle v. LaSalle  Telecommunications, Inc., 876 F.2d 563, 569 (7th  Cir. 1989)). Ransom cites the following  deposition testimony given by CEO Gray as direct  evidence of age discrimination:


7
Q. Were newly-made officers treated differently by  the management committee, when the management  committee discussed the October adjustment?


8
A. Yes.


9
Q. Why?


10
A. Well, if you're going to promote a principal to  officer, you can't perfectly hold them  accountable to officer performance for at least a  couple of years into their tenure as officers. And we wouldn't have promoted them if we were  going to then terminate them. That's sort of  inconsistent behavior, management behavior. So by  definition in our model, we really had to exempt  them from that process. Now, the model is more  dynamic than that because we knew we were going  to promote certain people, if in fact we did. I  don't know whether we did promote certain people  in October, but I, we did, the model would have--  we would have--we would have built the economic  model and the leverage model assuming those  people were going to be officers. And so  therefore, other people, less productive people,  would have to go. So it was a constant tension,  when you're in a declining business, as to how  many to promote, how many not to promote, so  forth.


11
Q. But nonetheless, the desire to continue  promoting people continues to exist, even in a  declining environment?


12
A. Right, that's correct.


13
Q. Why is that?


14
A. Because if the young people in the organization  don't see a future, they're going to leave,  number one. Number two, the younger people in the  organization looked at the officers in the  organization in the mess that it was in. So the  younger people, right or wrong, the younger  people in the organization look at the officers  and say, these are the people who put us in the  position we're in now. They can't be that good.  So a) in order to provide--keep the younger  people from leaving, and b) presumably to refresh  the officer group, you've got to have people  coming in. So that's the reason for it.


15
Ransom argues that Gray's statements that he  sought to "keep the younger people from leaving"  and wanted to "refresh the officer group" are  direct evidence that CSC discriminated against  him because of his age. We disagree. Gray's  testimony does not create an inference that it  fired Ransom because of his age. Rather, Gray  testified about the "promote and eliminate"  dynamic that had "always" been in play at the  companies where he worked, including CSC, A.T.  Kearney and Morgan Stanley. Under this dynamic,  companies promote principals to officers and then  continuously eliminate the worst performing  officers to make room for future officers. These  comments may be viewed as general observations  about corporate behavior rather than as a direct  explanation about Ransom's termination.


16
Moreover, in this excerpt Gray was not speaking  of younger officers, but of younger people in the  organization who were not yet in the same high-  level, high-salary position as Ransom. Ransom  earned well into the six-figure range, and as a  highly-paid executive was held to a higher  standard--a standard that younger people in the  company would someday hope to achieve. He  apparently did not meet that standard--see infra  at 7--and thus was fired.


17
While Ransom argues that we should interpret  Gray's statements about "younger people" as  really meaning "younger officers," it would be  unreasonable to do so for two reasons. First of  all, Gray did not say "younger officers" or even  "younger employees"--he said "younger people in  the organization." Because Gray's statement  specifically identified the comparative class of  employees--those younger people in the  organization--it is unreasonable to read it in  the contradictory fashion proffered by Ransom--as  younger officers. Second, in context, it is  unreasonable to interpret "younger people in the  organization" as "younger officers" because as  the above extensive excerpt demonstrates, albeit  inartfully, Gray was juxtaposing officers with  non-officers. The officers were supposed to set  an example--a standard--thatwould encourage, not  discourage, the younger people about their future  in the organization.


18
Nor does the "refresh the officer pool" comment  create a reasonable inference of age  discrimination because the word "refresh" does  not have an age-based connotation. See, e.g.,  Beatty v. Wood, 204 F.3d 713 (7th Cir. 2000)  (employer's statement that they needed "new  blood," does not in isolation evidence age-based  discriminatory animus). Moreover, nothing in the  record creates an inference that Gray meant that  he wanted to "refresh" the officer pool with  "younger" employees but rather with "newer"  employees, including lateral hires. In fact,  Ransom's own appointment as an officer only one  year earlier, when he was 55, demonstrates that  refresh meant new officers, not younger. Thus, we  conclude that Gray's "refresh" comment does not  reasonably create an impression of age-based  animus, and therefore, Ransom's direct case  fails. See, e.g., Fortier v. Ameritech Mobile  Communications, Inc., 161 F.3d 1106, 1113 (7th  Cir. 1998) (the term "new blood" in the abstract  simply means a change and is not direct evidence  of age discrimination).


19
Ransom also attempts to prove his age  discrimination case under the McDonnell Douglas  burden-shifting method. Under this method, Ransom  must establish a prima facie case of  discrimination. If he does, the burden is for CSC  to produce evidence of a legitimate non-  discriminatory reason for Ransom's termination.  Ransom, who still has the burden to prove  discrimination, must then present evidence of  pretext--that the proffered reason was not  genuine. Adreani v. First Colonial Bankshares  Corp., 154 F.3d 389, 393 (7th Cir. 1998).


20
To establish a prima facie case of age  discrimination, Ransom must present evidence that  he is in the protected class, i.e. age 40 or  older; that he was performing his job  satisfactorily; that he was discharged; and that  similarly situated, substantially younger  employees were treated more favorably. Fisher v.  Wayne Dalton Corp., 139 F.3d 1137, 1141 (7th Cir.  1998). CSC argues that Ransom cannot establish  either that he was performing his job  satisfactorily, or that similarly situated  significantly younger employees were treated more  favorably, and thus that Ransom has failed to  make a prima facie case. We will bypass the prima  facie case (and thus this dispute) however,  because as discussed below, CSC has presented  evidence of a legitimate non-discriminatory  reason for Ransom's termination, and there is no  evidence of pretext. See Abioye v. Sundstrand  Corp., 164 F.3d 364, 368 (7th Cir. 1998) ("When  the defendant has proffered an explanation for  termination that the court determines to be non-  pretextual, the court may avoid deciding whether  the plaintiff has met his prima facie case and  instead decide to dismiss the claim because there  is no showing of pretext.").1


21
Specifically, CSC presented evidence that it  terminated Ransom because he failed to meet CSC's  expectations, and given the declining market, it  needed to reduce the number of high-paid  officers. CSC presented evidence that based on  the six months during fiscal year 1997 that  Ransom worked for CSC as an employee, he had a  sales target of $2.5 million but only managed  revenue of $242,338. Then in fiscal 1998 Ransom  managed and sold only $250,848 for the first five  months, while his target for the year was $6  million. Thus he was over $2 million short in  1997 and was way behind the pace for his annual  target after five months in 1998. Ransom's  failure to meet a sales quota is a legitimate,  non-discriminatory reason supporting his  termination. Fairchild v. Forma Scientific, Inc.,  147 F.3d 567, 572 (7th Cir. 1998).


22
Ransom responds by challenging the way CSC  measured his performance. He argues that because  he was not Vice President for the entire fiscal  year 1997, CSC should take into account the  revenues he managed for CSC while an independent  contractor, and this would bring his total to  $733,000. Ransom also argues that he negotiated  contracts in August 1997 which totaled more than  $1,930,000, and that CSC should also have  considered these lucrative deals.


23
However, as this court has often stated, it does  not sit as a super personnel department to review  an employer's business decisions. McCoy v. WGN  Continental Broadcasting Co., 957 F.2d 368, 373  (7th Cir. 1992). And "[i]t is no business of a  court in a discrimination case to decide whether  an employer demands too much of its workers."  Coco v. Elmwood Care, Inc., 128 F.3d 1177, 1179-  80 (7th Cir. 1997). In fact, it is not even the  court's concern that an employer may be wrong  about its employee's performance, or be too hard  on its employee. McCoy, 957 F.2d at 373. Rather,  the only question is whether the employer's  proffered reason was pretextual, meaning that it  was a lie. Wolf v. Buss (America) Inc., 77 F.3d  914, 919 (7th Cir. 1996). Thus, Ransom's attack  on the way CSC calculated his sales figures gets  him nowhere as long as the company's reliance on  those calculations was in good faith. See Green  v. National Steel Corp., Midwest Div., 197 F.3d  894, 900 (7th Cir. 1999) ("It is 'a distraction'  for [the plaintiff] to argue about the accuracy  of [the employer's] assessment of her involvement  in the alleged behavior because that is not the  determinative issue."). See also, Bahl v. Roal  Indemnity Co., 115 F.3d 1283, 1291-92 (7th Cir.  1997). Nor is it evidence of pretext that some  members of the management team believed that  Ransom should not yet be terminated. See Jordan  v. Summers, 205 F.3d 337 (7th Cir. 2000)  (concluding that the fact that one panel member  rated the plaintiff as "excellent" does not prove  pretext, but merely that the other panel members  were mistaken). In short, Ransom has failed to  present any evidence that CSC's proffered reason  was a lie, and not merely a mistake, id., and  therefore, Ransom has failed to present any  evidence of pretext. Accordingly, CSC was  entitled to summary judgment under the indirect  method as well as the direct method.

III.  Conclusion

24
Ransom's time as a high-paid CSC executive was  short, but the shortened duration was not due to  his age. Rather CSC presented evidence that its  declining business environment required it to cut  costs by eliminating some of its top executives  whose performances did not justify their  (corporate) existence. Because Ransom failed to  present evidence of pretext, he cannot succeed on  an indirect case under the ADEA. Ransom also  failed to present direct evidence of age-based  animus, and therefore he cannot succeed under the  direct method. Accordingly, the district court  properly granted CSC summary judgment. We AFFIRM.



Notes:


1
 Ransom pointed to two younger officers, Gary Moe  and Sandra Tuck, who he contends performed worse  than he, but who were not terminated. CSC  contends that those officers were "not similarly  situated." As to Moe, CSC asserts that he was not  similarly situated to Ransom because, even though  his performance was poorer than Ransom's, he was  a leader in the growing information technology  practice and possessed expertise which CSC  needed. CSC argues that Tuck was also not  similarly situated because she was off work, or  soon to be off work in connection with the  adoption of a child, and CSC believed this to be  an inappropriate time to terminate her. We need  not decide whether these individuals are  similarly situated to Ransom, however, because as  discussed above, this issue only goes to the  prima facie case, which we are bypassing because  CSC has presented evidence of a legitimate non-  discriminatory reason for terminating Ransom.